For Immediate Release U.S. ENERGY CORP. REPORTS FIRST QUARTER 2 PROVIDES AN OPERATIONAL UPDATE RIVERTON, Wyoming – May 10, 2013 – U.S. Energy Corp. (NASDAQ Capital Market:“USEG”) (the “Company”), today reported its first quarter 2013 highlights and selected financial results for the quarter ended March 31, 2013, and also provided an operational update. Selected Highlights for the First Quarter of 2013 Financial and Operational Results · Produced 98,674 BOE during the quarter, or 1,096 BOE/D from 87 gross (15.30 net) producing wells at March 31, 2013. · Recognized $7.9 million in revenue during the quarter ended March 31, 2013. · At March 31, 2013, the Company had $2.5 million in cash and cash equivalents on hand. Working capital (current assets minus current liabilities) was $10.4 million. · During the three months ended March 31, 2013, we received an average of $2.6 million per month from our producing wells with an average operating cost of $655,000 per month (excluding workover costs), and production taxes of $278,000 before non-cash depletion expense, for an average cash flow of $1.7 million per month from oil and gas production. · During the three months ended March 31, 2013, the Company sold its corporate aircraft and related facilities for $2.6 million.As a result of these sales, we recorded a gain on the sale of assets during the quarter in the amount of $696,000. · During the quarter ended March 31, 2013 we recorded a net loss after taxes of $5.9 million, or $0.21 per share basic and diluted, as compared to a net loss after taxes of $381,000, or $0.01 per share basic and diluted, during the same period of 2012. During the three months ended March 31, 2013, the Company recorded a proved property impairment of $5.8 million related to its oil and gas assets.The impairment was primarily due to a decline in the price of oil, additional capitalized costs and changes in production.There were no proved property impairments recorded during the first three months of 2012. Press Release May 10, 2013 Page 2 of 7 · Earnings before interest, income taxes, depreciation, depletion and amortization, accretion of discount on asset retirement obligations, non-cash impairments, unrealized derivative gains and losses and non-cash stock compensation expense ("Modified EBITDAX"), which is a non-GAAP performance measure, was $4.3 million for the quarter ended March 31, 2013, an increase of 33.4% from $3.2 million for the same period of 2012.* 2013 Capital Budget Under our $27.1 million capital expenditures budget for 2013, we spent approximately $5.9 million to fund our 2013 oil and gas drilling programs during the quarter ended March 31, 2013.The remaining $21.2 million in capital expenditure is budgeted to be spent on exploration and acquisition initiatives in the Williston Basin of North Dakota and in Texas. Funds allocated to our drilling programs are contingent upon timing, well costs and success.If our drilling initiatives in any program are not initially successful, or do not progress as timely as projected, funds allocated for those drilling programs may be allocated to other drilling initiatives in due course. Subsequent Event Mount Emmons Molybdenum Project On April 22, 2013, the Company received a letter from the U.S. Forest Service notifying the Company that it had completed a review of the Mine Plan of Operations (“MPO”) for the Mount Emmons Molybdenum Project in Colorado and that it has determined that the MPO “does contain sufficient information and clarity to form the basis for a proposed action to initiate scoping and analysis under the National Environmental Policy Act.”The letter also states, “U.S. Energy has met the requirements of the Reality Check provision granting conditional water rights for the Mt. Emmons Molybdenum Project by filing the Plan for the Mt. Emmons Mine with the Forest Service.No other special use permits or rights-of-way for the water facilities are required because they are addressed in the Plan.”The MPO provides an in-depth description of the proposed construction, mining, processing, and reclamation operations for the Project and a link to the MPO can be found on the Company’s website at www.usnrg.com. Operations Update Williston Basin, North Dakota Initial Production Rate of the Pirate 1-2-11 H Well The Pirate 1-2-11H well was completed with 35 fracture stimulation stages mid-March with an initial peak 24 hour production rate of 1,801 BOE/D.The well produced 30,485 BOE during the first 30 days of production or an average of 1,025 BOE/D.The company has an approximate 3.67% working interest and a 2.75% net revenue interest in the well. Press Release May 10, 2013 Page3 of 7 The operator is scheduled to fracture stimulate the Caper 1-15-22H, the Mongoose 1-8-5H, and the Slugger 1-16-21H wells in succession beginning in June of 2013. Williston Basin Wells in Progress: Well Name Operator Formation Working Interest Net Revenue Interest Status Rogers 1-12 #1TFH Zavanna LLC Three Forks 9.36% 7.30% Completing well Dobias 152-103-32-29-1H Liberty Resources LLC Bakken 1.91% 1.49% Completing well Dobias 152-103-32-29-11 TFH Liberty Resources LLC Three Forks 1.91% 1.49% Completing well Van Hook 19-2523H EOG Resources Inc. Bakken 0.36% 0.27% Completion pending May 2013 Van Hook 126-2523H EOG Resources Inc. Bakken 0.36% 0.27% Completion pending May 2013 Caper 1-15-22H Emerald Oil Inc. Bakken 1.30% 1.02% Completion pending June 2013 Mongoose 1-8-5H Emerald Oil Inc. Bakken 0.29% 0.23% Completion pending June 2013 Slugger 1-16-21H Emerald Oil Inc. Bakken 0.36% 0.28% Completion pending July 2013 State 36-1 #4TFH Brigham Oil & Gas, L.P. Three Forks 3.64% 2.88% Completion pending Hovde 33-4 2TFH Brigham Oil & Gas, L.P. Three Forks 2.47% 1.95% Completion pending Young 31-30 #1H Zavanna LLC Bakken 2.69% 2.13% Drilling Lateral Average: 2.24% 1.76% South Texas Buda Limestone formation The Beeler #2H well located in our Booth-Tortuga acreage block in Dimmit County, Texas was drilled in April, 2013.The Beeler #2H well is the Company’s first well targeting the Buda Limestone formation.The well was drilled to a total measured depth of 11,013’, which included an approximate 3,700’ lateral, and was completed without fracture stimulation.The operator of the well, Crimson Exploration, anticipates full flow back operations to commence by mid-May and upon evaluation of the early flow back rates, plans to announce the well results in the coming weeks.The total cost to drill and complete the Beeler #2H well was below the preliminary cost estimate of $4 million. Although it is early, the Company remains encouraged about the Buda Limestone potential in the Booth Tortuga acreage block.Nearby industry data suggests very favorable well economics in this region and we are confident in the overall development potential in the area.Crimson plans to spud a second well targeting the Buda Limestone formation early in the third quarter of 2013 and has indicated that it will commit to a full time drilling rig for this project upon the completion of its announced merger with Contango Oil and Gas Company in the third quarter of 2013, if favorable results are realized. Press Release May 10, 2013 Page4 of 7 East Texas Wilcox Sand formation The Fender #1 well located in Anderson County, Texas was drilled in April, 2013.The well was drilled to a depth of 1,545’ targeting oil bearing zones of the Wilcox sands.Initial results are encouraging and indicate the presence of multiple stacked Wilcox sands.The well is currently being flowed back and tested for initial flow rates.If this test confirms a commercial Wilcox discovery, there is a possibility of a multi-well field development, although it is too early to determine at this time.The Company has an approximate 19.8% WI and 15.4% NRI in this project. Asset Held for Sale: Remington Village On March 5, 2013, the Company entered into a Purchase and Sale Agreement with an undisclosed buyer to sell its Remington Village apartment complex located in Gillette, Wyoming for $15.0 million.The transaction is now anticipated to close in June, 2013, subject to further due diligence by the purchaser.There is no assurance that the transaction will close at that time. CEO Statement “We are very encouraged by the early flow back data on the Beeler #2 well and we are looking forward to drilling a second well in the acreage block in July of this year to further confirm the potential of this program.Our initial results and nearby industry data suggest that this program has the potential to develop into a significant growth catalyst for the Company,” said Keith Larsen, CEO of U.S. Energy Corp.“Additionally, we are continuing to seek out growth opportunities in the oil and gas sector and we have begun our initial scoping meetings with the U.S. Forest Service to continue the advancement of the Mount Emmons Project,” he added. Press Release May 10, 2013 Page5 of 7 Financial Highlights The following table sets forth selected financial information for the quarters ended March 31, 2013 and 2012.This information is derived from the financial statements filed with Company’s Form 10-Q for the quarter ended March 31, 2013, and should be read in conjunction with the financial statements contained therein, including the notes to the financial statements. U.S. ENERGY CORP. CORPORATE PRESENTATIONS (Unaudited) (Amounts in thousands, except per share amounts) March 31, December 31, Balance Sheets: Cash and cash equivalents $ $ Current assets $ $ Current liabilities $ $ Working capital $ $ Total assets $ $ Long-term obligations $ $ Shareholders' equity $ $ Shares Outstanding For the three months ended March 31, Statements of Operations: Operating revenues $ $ Loss from continuing operations $ ) $ ) Other income & expenses $
